UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1800


WILLIAM F. SMITH, JR.,

                    Plaintiff - Appellant,

             v.

AMAZON.COM.KYDC, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00170-MHL)


Submitted: December 20, 2018                                      Decided: January 9, 2019


Before AGEE and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Smith, Jr., Appellant Pro Se. Jocelyn Renee Cuttino, MORGAN LEWIS &
BOCKIUS, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William F. Smith, Jr., appeals the district court’s order dismissing his complaint

without prejudice pursuant to the Americans with Disabilities Act, 42 U.S.C.A.

§§ 12101-12213 (West 2013 & Supp. 2018). On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Smith’s informal

brief does not challenge the district court’s holding that the action was time-barred, Smith

has forfeited appellate review of that issue. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). In any event, we have

reviewed the record and find no reversible error in the district court’s timeliness ruling.

Accordingly, we grant leave to proceed in formal pauperis and affirm. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2